This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   FEDERAL NATIONAL MORTGAGE
 3   ASSOCIATION (“FANNIE MAE”),
 4   a corporation organized and
 5   existing under the laws of the
 6   United States of America,

 7          Plaintiff-Appellant,

 8 v.                                                                    NO. A-1-CA-37167

 9   REBECCA CARRELL, if living; if
10   deceased, THE UNKNOWN HEIRS
11   OF REBECCA CARRELL, deceased,
12   and JOHN DOE CARRELL, wife and
13   husband; CHERYL RICKS and
14   JOHN DOE RICKS, wife and husband;
15   GILBERT MAESTAS, if living; if
16   deceased, THE UNKNOWN HEIRS OF
17   GILBERT MAESTAS, deceased, and
18   MARY ALICE MAESTAS, if living; if
19   deceased, THE UNKNOWN HEIRS OF
20   MARY ALICE MAESTAS, deceased,
21   husband and wife; GULF COAST
22   INVESTMENT CORPORATION;
23   CITIMORTGAGE, INC.; and
24   OCCUPANTS OF THE PROPERTY,

25          Defendants-Appellees.

26 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
27 Nancy J. Franchini, District Judge
 1 McCarthy Holthus, LLP
 2 Joshua T. Chappell
 3 Albuquerque, NM

 4 for Appellant

 5 Rebecca Carrell
 6 Albuquerque, NM

 7 Pro Se Appellee

 8 John Doe Carrell
 9 Carlsbad, NM

10 Pro Se Appellee

11 Cheryl Ricks
12 Albuquerque, NM

13 Pro Se Appellee

14 Keith Ricks
15 a/k/a John Doe Ricks
16 Albuquerque, NM

17 Pro Se Appellee

18 Gilbert Maestas
19 unknown

20 Pro Se Appellee

21 Mary Alice Maestas
22 unknown

23 Pro Se Appellee



                           2
 1 Gulf Coast Investment Corporation
 2 unknown

 3 Pro Se Appellee

 4   Citicorp Mortgage, Inc.
 5   a/k/a CitiMortgage, Inc.
 6   c/o CT Corp. System
 7   Santa Fe, NM

 8 Pro Se Appellee

 9                              MEMORANDUM OPINION

10 VIGIL, Judge.

11   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

12 summary disposition. No memorandum opposing summary reversal has been filed

13 and the time for doing so has expired.

14   {2}   REVERSED.

15   {3}   IT IS SO ORDERED.

16                                          _______________________________
17                                          MICHAEL E. VIGIL, Judge

18 WE CONCUR:


19 ___________________________
20 J. MILES HANISEE, Judge


21 ___________________________
22 JENNIFER L. ATTREP, Judge


                                              3